453 So.2d 769 (1984)
Tommie RODGERS
v.
STATE.
4 Div. 290.
Court of Criminal Appeals of Alabama.
June 26, 1984.
*770 George W. Andrews III, Birmingham, for appellant.
Charles A. Graddick, Atty. Gen. and Fred F. Bell, Asst. Atty. Gen., for appellee.
HARRIS, Judge.
Tommie Rodgers was convicted in 1975 of second-degree murder. It appears that he gave oral notice of appeal but that his retained counsel never filed an appeal with this court. Because he was, thereby, denied his right to a direct appeal, the appellant sought relief through a petition for a writ of error coram nobis. The trial court, after an appropriate hearing, agreed that the appellant should be granted an out-of-time appeal but denied his petition on the grounds that it did not have the authority to grant this relief.
For aught that appears in the record, the appellant was denied a direct appeal through no fault of his own. Therefore, on the authority of Longmire v. State, 443 So.2d 1265 (Ala.1982), the trial court's denial of appellant's coram nobis petition must be reversed and this cause must be remanded with instructions that the appellant be afforded an appeal to this court. See, Campbell v. State, 435 So.2d 234 (Ala. Crim.App.1983).
REVERSED AND REMANDED.
All the Judges concur.